In an action brought to recover interest, costs and disbursements upon the cancellation of a transfer of tax lien by the appellant, judgment in favor of the plaintiff for said interest, costs and disbursements modified by reducing said judgment to the sum of $826.33, with interest from March 20, 1932, and costs of the trial, and as so modified unanimously affirmed, without costs. We are of opinion that plaintiff, pursuant to the provisions of section 1043 of the Greater New York Charter, is entitled to interest from the date he purchased the transfer of tax lien. The taxed costs referred to in said section refer to costs taxed against a plaintiff upon an adjudication that the transfer of tax lien is invalid or defective. In such a ease, the city must reimburse the unsuccessful plaintiff taxed with costs. Such a situation is not presented by the present case. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.